Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 12/30/2021 has been entered. Claims 1-8, 10-18, and 20 remain pending in the application. Claims 1, 4-5, 7, 10-11, 15, 17, and 20 have been amended, Claims 21-23 have been canceled, claims 9 and 19 have been withdrawn, and no claims have been added. Applicants amendments to the claims overcome the objections and rejections previously set forth in the Non-Final Office Action mailed 10/06/2021.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Martone on 2/16/2022.
The application has been amended as follows: 
1. (Canceled)
2. (Currently Amended) The laser cutting method of claim 4, wherein a refractive index of the second substrate is about 1.5, and the threshold angle is about 42 degrees.
3. (Canceled)
4. (Currently Amended) A laser cutting method comprising:
providing a panel in which a second substrate is stacked on a first substrate comprising a conductive wiring; and
removing a portion of the second substrate to expose the conductive wiring by emitting a laser beam to the second substrate,
wherein the laser beam is emitted to the second substrate at an incident angle equal to or greater than a threshold angle at which total reflection occurs in the second substrate,
wherein a light guide is arranged on the second substrate such that the laser beam passes through the light guide and is emitted to the second substrate, and
wherein the light guide has a same refractive index as that of the second substrate.
5. (Currently Amended) The laser cutting method of claim 4, wherein, when an angle between an incident surface of the light guide on which the laser beam is incident and an incident surface of the second substrate on which the laser beam is incident is denoted as θ0, an incident angle at which the beam is emitted to the light guide is denoted as θ1, the threshold angle at which the laser beam is incident on the second substrate after refracting on the light guide at an angle θ2 is denoted as θC, a refractive index of air is denoted as n1, refractive indices of the light guide and the second substrate are denoted as n2, the laser beam is emitted to satisfy a condition 0 ≤ θ1 ≤ Arcsin [n2·sin(θ0 - θC)/n1].
6. (Canceled) 
7. (Canceled)
8. (Currently Amended) The laser cutting method of claim 4, wherein the light guide integrally with the laser beam scans the second substrate while relatively moving on the second substrate.
9. (Currently Amended) The laser cutting method of claim 4, wherein the light guide is fixedly arranged on the second substrate to cover a whole cutting line on the second substrate, and the laser beam scans the second substrate while relatively moving on the light guide.
claim 4, further comprising spraying either water or an index matching liquid having a refractive index equal to or greater than that of water between the light guide and the second substrate.
11. (Canceled)
12. (Currently Amended) The method of claim 14, wherein a refractive index of the encapsulation substrate is about 1.5, and the threshold angle is about 42 degrees.
13. (Canceled)
14. (Currently Amended) A method of manufacturing a display panel, the method comprising:
providing a base substrate comprising a display and a conductive wiring configured to electrically connect the display to an external device, and a panel in which an encapsulation substrate covering the display is stacked on the base substrate; and
removing a portion of the encapsulation substrate to expose the conductive wiring by emitting a laser beam to the encapsulation substrate,
wherein the laser beam is emitted to the encapsulation substrate at an incident angle equal to or greater than a threshold angle at which total reflection occurs in the encapsulation substrate,
wherein a light guide is arranged on the encapsulation substrate such that the laser beam passes through the light guide and is emitted to the encapsulation substrate, and
wherein the light guide has a same refractive index as that of the encapsulation substrate.
15. (Currently Amended) The method of claim 14, wherein, when an angle between an incident surface of the light guide on which the laser beam is incident and an incident surface of the encapsulation substrate on which the laser beam is incident is denoted as θ0, an incident angle at which the beam is emitted to the light guide is denoted as θ1, the threshold angle at which the laser beam is incident on the encapsulation substrate after refracting on the light guide at an angle θ2 is C, a refractive index of air is denoted as n1, and refractive indices of the light guide and the second substrate are denoted as n2, the laser beam is emitted to satisfy a condition 0 ≤ θ1 ≤ Arcsin [n2·sin(θ0 - θC)/n1].
16. (Canceled)
17. (Canceled)
18. (Currently Amended) The method of claim 14, wherein the light guide integrally with the laser beam scans the encapsulation substrate while relatively moving on the encapsulation substrate.
19. (Currently Amended) The method of claim 14, wherein the light guide is fixedly arranged on the encapsulation substrate to cover a whole cutting line on the encapsulation substrate, and the laser beam scans the encapsulation substrate while relatively moving on the light guide.
20. (Currently Amended) The method of claim 14, further comprising spraying either water or an index matching liquid having a refractive index equal to or greater than that of water between the light guide and the encapsulation substrate.
Election/Restrictions
Claims 4 and 14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9 and 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/4/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 2, 4-5, 8-10, 12, 14-15, and 18-20 are being allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art of record does not disclose that the light guide has the same refractive index as that of the second/encapsulation substrate, as recited in independent claims 4 and 14.
The closest prior art references are Lim et al. (US8835803), hereinafter Lim, Yamashida et al. (US20150217418A1), hereinafter Yamashida, and Kinoshita et al. (US20170345849A1), hereinafter Kinoshita.
The closest prior art references are Lim, Yamashida, and Kinoshita.
Lim teaches (Fig. 1) a laser cutting method (column 1, lines 25-27 “Embodiments are therefore directed to a laser cutting method and a method of manufacturing an organic light emitting device using the same”) comprising:
providing a panel (multi-layered substrate 10) in which a second substrate (second substrate 12) is stacked on a first substrate (first substrate 11) comprising a conductive wiring (circuit pattern 13) (column 2, line 65 through column 3, line 1 “Referring to FIG. 1, a multi-layered substrate 10 may include a first substrate 11 on which a circuit pattern 13 is formed, and a second substrate 12 stacked on the first substrate 11.”); and
A method and principle of removing a portion of the second substrate 12 from the multi-layered substrate 10 without damaging the circuit pattern 13 by using the laser cutting method will now be described in detail with reference to FIGS. 1 and 3-4.”), 
wherein (Fig. 4) the laser beam (laser beam 20) is emitted to the second substrate (second substrate 12) at an incident angle (incident angle θ1) (column 4, lines 22-25 “As illustrated in FIG. 1, the laser beam 20 may be slantly irradiated onto the second substrate 12 , i.e., at an oblique angle with respect to the second substrate 12 , in order to cut the second substrate 12.”). 
Yamashida teaches (Fig. 1) a laser cutting method ([0026] “A cutting method of the present invention includes: forming a cutting tool for cutting a hard brittle material from a light-transmittable material through which laser light can pass and providing the cutting tool with a rake angle; propagating the laser light through the cutting tool, and bringing the cutting tool and the hard brittle material into contact with each other to irradiate with the laser light at least a contact part where the cutting tool and the hard brittle material are in contact with each other”), wherein a light guide (cutting tool 4) is arranged on the material to be cut (material to be cut 6) such that the laser beam (laser light) passes through the light guide (cutting tool 4) and is emitted to the material to be cut (material to be cut 6) ([0048] “In addition, in the present invention, the cutting tool 4 is formed from a light-transmittable material through which laser light can pass. The laser light is propagated through the optical fiber 2. The laser light is converged on the convergence lens 3 and then propagated through the cutting tool 4. The laser light is then incident to the material to be cut 6 via the cutting tool 4”). Yamashida further teaches (Fig. 1) that the light guide (cutting tool 4) has a refractive index that is different from that of the material to be cut (material to be cut 6) ([0073] “However, when the refractive index of the hard brittle material is higher than the refractive index of the cutting tool 4 (for example, when the cutting tool 4 is formed from diamond and the hard brittle material is silicon carbide: 2.6 or silicon: 3.4)…”).
Kinoshita teaches (Fig. 15) a method for laser processing a flexible display unit (display unit 1) ([0051] “an example of a manufacturing method in which multidirectional oblique irradiation with laser light is performed in detaching a support substrate from a display unit”) wherein an index matching liquid (liquid 31) having a refractive index equal to or greater than that of water is distributed between the irradiated substrate (support substrate 9) and the laser (laser light L) ([0109] “In a method of manufacturing a display unit 1 according to a second embodiment, a back surface S 2 of a support substrate 9 may be brought into contact with a liquid 31 as a flowable member, as illustrated in FIG. 15. Thereafter, the irradiation with laser light L may be performed…the refractive index of the liquid 31 may fall within the range from about 1.49 to 1.52, for example.”).
Lim, Yamashida, and Kinoshita, however, fail to teach a light guide having the same refractive index as that of the second/encapsulation substrate, as recited in independent claims 4 and 14. 
Therefore, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lim, Yamashida, Kinoshita, or various combinations thereof the include that the light guide has the same refractive index as that of the second/encapsulation substrate. Such an adaptation is not discussed within the prior art, is taught away from by Yamashida, which teaches that the light guide has a different refractive index as that of the second/encapsulation substrate, as described above, and would fundamentally change and/or inhibit the desired functions and structures of the respective inventions as described by the aforementioned references. 
Although Lim, Yamashida, Kinoshita, and various combinations thereof do teach towards various elements of claims 2, 5, 8-10, 12, 15, and 18-20, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the aforementioned .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        


/JOEL M ATTEY/Primary Examiner, Art Unit 3763